PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Shah et al.
Application No. 16/001,759
Filed: 6 Jun 2018
For: EXPRESSION OF NOVEL CELL TAGS
:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.313(c), filed June 11, 2021, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination).  See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on May 5, 2021, cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3206.

This application is being referred to Technology Center Art Unit 3792 for processing of the request for continued examination under 37 CFR 1.114 and for consideration of the concurrently filed IDS. 



/LIANA S WALSH/Lead Paralegal Specialist, OPET      




cc:	GENE J. YAO
BARNES & THORNBURG LLP
1000 N. WEST STREET, SUITE 1500
WILMINGTON, DE  19801-1050                                                                                                                                                                                                  


    
        
            
    

    
        11  The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.